Exhibit 10.1

Stockholder Agreement


This Stockholder Agreement (“Agreement”) is made as of April 27, 2015
(“Effective Date”) by and among Autobytel Inc., a Delaware corporation
(“Company”), Auto Holdings Ltd., a British Virgin Islands business company
(“Restricted Stockholder”), Manatee Ventures Inc., a British Virgin Islands
business company (“Manatee”), Galeb3 Inc, a Florida corporation (“Galeb3”),
Matías de Tezanos (“de Tezanos”) and José Vargas (“Vargas”). The Company,
Restricted Stockholder, Manatee, Galeb3, de Tezanos and Vargas are referred to
herein collectively as the “Parties” and sometimes each individually as a
“Party.”


Background


Concurrently with and subject to the execution and delivery of this Agreement by
the Parties, pursuant to the terms of the Derivative Securities Purchase and
Sale Agreement (as defined below) Restricted Stockholder is acquiring the
Derivative Securities (as defined below) from Atrop, Inc., a Florida corporation
(formerly Autotropolis, Inc.) and IBBF Ventures, Inc. a Florida corporation
(formerly Cyber Ventures, Inc.) (Atrop, Inc, and IBBF Ventures, Inc. are
collectively referred to herein as the “Derivative Securities Sellers”).
Pursuant to the Derivative Securities Purchase and Sale Agreement, Company has
consented to the sale and assignment of the Derivative Securities to Restricted
Stockholder subject to Restricted Stockholder entering into this Agreement.
Concurrently with and subject to the execution and delivery of this Agreement by
the Parties, Restricted Stockholder is exercising the Warrant and converting the
Convertible Note.  The Warrant and Convertible Note were issued, and the Initial
Restricted Securities (as defined below) will be issued, without registration
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (“Securities Act”), and applicable state securities laws,
in accordance with applicable exemptions from such registration requirements.


Effective as of May 26, 2010, the Company adopted a Tax Benefit Preservation
Plan, which plan was amended by Amendment No. 1 to Tax Benefit Preservation Plan
dated as of April 14, 2014 (collectively the “NOL Plan”). The Board of Directors
of the Company (“Board”) adopted the NOL Plan to protect stockholder value by
preserving important tax assets. The Company has generated substantial net
operating loss carryovers and other tax attributes for United States federal
income tax purposes (“Tax Benefits”) that can generally be used to offset future
taxable income and therefore reduce federal income tax obligations. However, the
Company’s ability to use the Tax Benefits will be adversely affected if there is
an “ownership change” of the Company as defined under Section 382 (“Section
382”) of the Internal Revenue Code (as defined below). In general, an ownership
change will occur if the Company’s “5% shareholders” (as defined under
Section 382) collectively increase their ownership in the Company by more than
50% over a rolling three-year period. The NOL Plan was adopted to reduce the
likelihood that the Company’s use of its Tax Benefits could be substantially
limited under Section 382. The NOL Plan is intended to deter any “Person” (as
defined in the NOL Plan) from becoming an “Acquiring Person” (as defined in the
NOL Plan) and thereby jeopardizing the Company’s Tax Benefits. In general, an
Acquiring Person is any Person, itself or together with all Affiliates (as
defined below) of such Person, that becomes the “Beneficial Owner” (as defined
in the NOL Plan) of 4.9% or more of the Company’s outstanding Common Stock.
Under the NOL Plan, the Board may, in its sole discretion, exempt any person
from being deemed an Acquiring Person for purposes of the NOL Plan if the Board
determines that such person’s ownership of Common Stock will not be likely to
directly or indirectly limit the availability of the Company’s Tax Benefits or
is otherwise in the best interests of the Company.  The Board does not have any
obligation, implied or otherwise, to grant such an exemption.


 
-1-

--------------------------------------------------------------------------------

 
 
Upon acquisition of the Derivative Securities, Restricted Stockholder would be
deemed to be an Acquiring Person under the NOL Plan. Restricted Stockholder has
requested that the Board consider whether the Board would exercise its
discretionary authority under the NOL Plan to deem Restricted Stockholder and
its Affiliates not to be an Acquiring Person by reason of the acquisition of
Beneficial Ownership of the Derivative Securities and the Initial Restricted
Shares because the acquisition of Beneficial Ownership of such derivative
securities and shares of Common Stock by Restricted Stockholder and its
Affiliates will not be likely to directly or indirectly limit the availability
to the Company of the Tax Benefits or otherwise is in the best interests of the
Company (“NOL Plan Exemption”). The Board has considered Restricted
Stockholder’s request and is prepared to grant Restricted Stockholder and its
Affiliates a NOL Plan Exemption, subject to and in reliance upon Restricted
Stockholder entering into and remaining in compliance with the terms and
conditions of this Agreement.


In consideration of the mutual promises and covenants set forth herein, the
Parties hereto further agree as follows:


Article I
Definitions


As used in this Agreement, the following defined terms shall have the meanings
ascribed below:


“Action or Proceeding” means any complaint, claim, demand, prosecution,
indictment, action, litigation, lawsuit, arbitration, proceeding, hearing,
inquiry, audit, or investigation (whether civil, criminal, judicial or
administrative, and whether formal or informal, and whether public or private)
made or brought by any Person or brought or heard by or before any Governmental
Authority.
 
“Affiliate” means (i) an Affiliate as defined in the NOL Plan; and (ii) with
respect to any specified Person, any other Person who or which, directly or
indirectly, controls, is controlled by, or is under common control with such
specified Person.
 
“Aggregate Warrant Exercise Price” means One Million Eight Hundred Sixty
Thousand ($1,860,000.00) aggregate exercise price for exercise of the Warrant in
its entirety.


"Associate" shall be as defined in the NOL Plan.


“Automotive Field” means the automotive industry and all related products and
services within the automotive industry, including without limitation,
manufacturing, sales and distribution (including automotive manufacturers and
dealers) of automobiles, financing of automobiles, automobile warranties,
automobile insurance, automobile parts and accessories, and automobile service
and repairs.


“Automotive Leads” shall mean the electronic record, whether fulfilled or
delivered by online internet-based systems, SMS or similar messaging systems,
telephonic systems, or any other electronic means with the combination of a
consumer’s information and any vehicle information for the purpose of furthering
the consumer’s interest in any service or product within the Automotive Field.


 
-2-

--------------------------------------------------------------------------------

 
 
“AutoWeb” means AutoWeb, Inc., a Delaware corporation and an entity affiliated
with Restricted Stockholder and each Designated Restricted Stockholder
Affiliate.


“Beneficial Ownership” shall be as defined in the NOL Plan.


“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in Delaware are authorized or required by law to close.


“Change in Control” means with respect to any Person the first to occur of any
of the following (in one transaction or a series of related transactions): (i)
consummation of a sale of, directly or indirectly, all or substantially all of
the Person’s assets, (ii) any "person" (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities of the Person under an employee benefit plan of the Person, becomes
the "beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Person representing 50% or
more of (A) the outstanding equity securities of the Person or (B) the combined
voting power of the Person's then outstanding securities, or (iii) the Person is
party to a consummated merger or consolidation which results in the voting
securities of the Person outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or another entity) at least fifty (50%)
percent of the combined voting power of the voting securities of the Person or
such surviving or other entity outstanding immediately after such merger or
consolidation.


“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.


“Common Stock” means the Company’s common stock, $0.001 par value per share.


“Company Business” means the origination, sale, licensing or distribution of
Automotive Leads.


“Confidential Information” means (i) Company’s trade secrets, business plans,
strategies, methods and/or practices; (ii) Company’s software, technology,
computer systems architecture and network configurations; (iii) any other
information relating to Company that is not generally known to the public,
including information about Company’s personnel, products, customers, suppliers,
financial information, marketing and pricing strategies, services or future
business plans; (iv) material, non-public information related to Company; and
(v) any and all analyses, compilations, studies, notes or other materials
prepared which contain or are based on other Confidential Information of
Company.


 
-3-

--------------------------------------------------------------------------------

 

“Consent” means any approval, consent, permission, ratification, waiver, or
other authorization of any Person (including any Governmental Authority).


“Contract” means any agreement, contract, obligation, promise, note, bond,
mortgage, undertaking, indenture, purchase order, sales order, instrument,
lease, franchise, license, permit, understanding, arrangement, commitment or
undertaking, whether written or oral, or express or implied, and in each case,
including all amendments thereto.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.


“Convertible Note” means that certain Convertible Subordinated Promissory Note
dated as of September 16, 2010 executed by Company as maker to the Derivative
Securities Sellers in the original principal amount of $5 million.


“Convertible Note Accrued Interest” means the Twenty-Two Thousand Five Hundred
Dollars ($22,500.00) in accrued but unpaid interest due and payable under the
Convertible Note upon conversion of the Convertible Note as of the Effective
Date.


“Convertible Note Conversion Price” means the Four Dollar and Sixty-Five Cents
($4.65) per share Conversion Price under the Convertible Note.


“Convertible Note Principal Balance” means the Five Million Dollars
($5,000,000.00) remaining unpaid principal balance under the Convertible Note.


“Convertible Note Shares” means the 1,075,268 shares of Common Stock issued upon
the conversion of the Convertible Note.


“Damages” means any loss, damage, or liability (joint or several) to which a
Party hereto may become subject under the Securities Act, the Exchange Act, or
other foreign, federal, state or local law, insofar as such loss, damage, or
liability (or any action in respect thereof) arises out of or is based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
any registration statement of Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state or foreign securities law, or any rule or regulation promulgated
under the Securities Act, the Exchange Act, or any state or foreign securities
law; provided, however, that Damages shall not include any loss, damage, or
liability resulting from use of a preliminary prospectus if the loss, damage, or
liability arises after the Company makes a correcting preliminary or final
prospectus available, and any such loss, damage, or liability would have been
avoided by delivery of such correcting preliminary or final prospectus.


 
-4-

--------------------------------------------------------------------------------

 
 
“Derivative Securities” means collectively the Convertible Note and the Warrant.


“Derivative Securities Purchase and Sale Agreement” means that certain Note and
Warrant Sale Agreement dated as of the Effective Date by and among the
Derivative Securities Sellers, Restricted Stockholder and Company.


“Designated Restricted Stockholder Affiliates” means Manatee, Galeb3, de Tezanos
and Vargas.


“Electronic Transmission” means a communication (i) delivered by facsimile,
telecommunication or electronic mail when directed to the facsimile number of
record or electronic mail address of record, respectively, which the intended
recipient has provided to the other party for sending notices pursuant to the
Agreement and (ii) that creates a record of delivery and receipt that is capable
of retention, retrieval, and review, and that may thereafter be rendered into
clearly legible tangible form.


“Encumbrance” means any mortgage, charge, claim, condition, equitable interest,
community or other marital property interest, lien, option, pledge, security
interest, right of first refusal, right of first option, easement, right-of-way,
encroachment, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership and including any conditional sale or other title retention agreement,
any lease in the nature thereof and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction, and
including any lien or charge arising by statute or other Laws or which secures
the payment of a debt (including any Taxes due and payable) or the performance
of an obligation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Restricted Securities; (iv) a
registration in which the only Common Stock being registered is Common Stock
issuable upon conversion of debt securities that are also being registered; or
(v) a registration in which the only Company securities being registered are
debt securities.


“Fair Market Value” means the average of the Market Values of the Common Stock
for the thirty consecutive trading day period preceding the applicable date for
the determination of the Fair Market Value, except in the case of subsection
(iii) of the definition of Market Value, in which case Fair Market Value shall
be Market Value determined as of the applicable date for determination of Fair
Market Value.


 
-5-

--------------------------------------------------------------------------------

 
 
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.


“GAAP” means generally accepted accounting principles in the United States as in
effect at the time of any determination under this Agreement.


“Governing Documents” means (i) with respect to a corporate Person, such
Person’s (1) certificate or articles of incorporation or other formation
document, as amended to date, and (2) bylaws or similar document; (ii) with
respect to a limited liability company Person, such Person’s (1) certificate of
formation or organization or other formation document, and (2) operating or
similar agreement or document; or (iii) with respect to a business company
Person, such Person’s memorandum and articles of association or other formation
documents.


“Governmental Authority” means any:  (i) nation, state, county, city, town, or
other jurisdiction of any nature; (ii) federal, state, local, municipal,
foreign, or other government; (iii) governmental or quasi-governmental authority
of any nature (including any governmental agency, branch, department, official,
or entity and any court or other tribunal); (iv) multi-national organization or
body; (v) stock exchange or quotation service; (vi) body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature; (vii) arbitrator or
mediator; or (viii) any official or authorized representative of any of the
foregoing.


“Governmental Authorization” means any Consent, permit, license, Order or other
authorization issued, granted, given, or otherwise made available by or under
the authority, or any requirement, of any Governmental Authority or pursuant to
any Laws, including Environmental Permits.


“Group” shall have the meaning set forth in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 of the General Rules and Regulations under the Exchange Act.
 
“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.


“Initial Restricted Securities” means the Convertible Note Shares and the
Warrant Shares.


“Irrevocable Proxy” means an Irrevocable Proxy in the form of Exhibit A attached
hereto.


“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other order, constitution, law, ordinance, principle of common
law, regulation, statute, rule, treaty, permit, license, certificate, judgment,
Order, decree, award or other decision or requirement of any arbitrator or
Governmental Authority.
 
 
-6-

--------------------------------------------------------------------------------

 
 
"Market Value" means, with respect to the Common Stock as of any date, (i) the
closing price of the Common Stock as reported on the principal U.S. national
securities exchange on which the Common Stock is listed and traded on that date,
or, if there is no closing price on that date, then on the last preceding date
on which a closing price was reported; (ii) if the Common Stock is not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Common Stock
reported on the inter-dealer quotation system for such date, or, if there is no
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is neither listed on a U.S. national securities
exchange nor quoted on an inter-dealer quotation system on a last sale basis,
the amount reasonably determined by the Company to be the fair market value of
the Common Stock as determined by the Company in good faith and in light of all
available information.

“Non-Restricted Securities” for the purposes of this Agreement, Non-Restricted
Securities are Restricted Securities for which all of the Stock Restrictions
have expired or terminated.


“Order” means any judgment, decision, order, injunction, decree, award, or writ
of any Governmental Authority.


“PeopleFund” means PeopleFund, Inc., a British Virgin Islands business company,
which company is directly or indirectly the beneficial owner of a controlling
interest in Restricted Stockholder.


“Proposed Private Transfer” means a proposed Transfer in a transaction not
constituting a Proposed Public Transfer.


“Proposed Private Transfer Qualified Transferee” means a transferee of Shares
pursuant to a Proposed Private Transfer after the end of the Stock Restrictions
Period that meets the following requirements: (i) the transferee is not an
Affiliate or Associate of Restricted Stockholder or of PeopleFund; (ii) the
transferee is not a competitor of Company; (iii) the transferee is not a party
to or bound by any voting proxy, agreement, trust or other voting arrangement
with Restricted Stockholder, PeopleFund or IDC; (iv) the transferee is not, and
will not become as a result of the transfer, the beneficial owner of 4.9% or
more of Company’s outstanding Common Stock; (v) the transferee provides Company
a written certification confirming the foregoing requirements; and (vi) the
transferee agrees to be bound by the standstill set forth in Section 8.1.


 
-7-

--------------------------------------------------------------------------------

 
 
“Proposed Public Transfer” means a proposed Transfer to be implemented pursuant
to (i) Restricted Stockholder’s exercise of the registration rights as described
in Article IV; or (ii)  Rule 144; provided, however, that no proposed Transfer
under clauses (i) or (ii) of this definition shall constitute a Proposed Public
Transfer if the transaction constitutes a directed sale or a block sale to known
or designated buyers or any known or designated group of buyers.


“Reply Period” means (i) ten (10) days if Restricted Stockholder is selling
147,526 Shares or less, (ii) thirty (30) days if Restricted Stockholder is
selling more than 147,526 Shares but not more than 368,817 Shares, and (iii)
sixty (60) days if Restricted Stockholder is selling more than 368,817
Shares.  For purposes of the determination of the applicable Reply Period,
proposed Transfers shall be aggregated with all Transfers proposed during the
six-month period preceding the most recent proposed Transfer. The foregoing
Share numbers shall be adjusted proportionately in the event of a share split,
combination or similar transaction of the Common Stock.
 
“Representative” means, as to any Person, such Person's Affiliates and its and
their directors, officers, employees, agents, representatives, debt and equity
financing sources, and advisors (including, without limitation, financial and
investment banking advisors, attorneys, consultants, counsel and accountants and
any representatives of such advisors).


“Repurchase Option Event” means any Change in Control of Restricted Stockholder.


“Restricted Securities” means (i) the Initial Restricted Securities; and (ii)
any other Shares that may be issued with respect to the Initial Restricted
Securities by reason of any stock split, reverse split, stock dividend
(including any dividend or distribution of securities convertible into Shares),
combination, reorganization, recapitalization or other like change, conversion
or exchange of shares, or any other change in the corporate or capital structure
of the Company, in each case under clause (i) or (ii), until such time as all of
the Stock Restrictions expire or terminate with respect to such Shares.


“Restricted Stockholder Disclosure Schedule” means Exhibit B attached hereto.


“SEC” means the Securities and Exchange Commission.


“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.


“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.


“Section 382 5% Shareholder” means a “5-percent shareholder” as defined under
Section 382 and the rules and regulations thereunder.
 
“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Restricted Securities in a
transaction described in Article IV, and fees and disbursements of counsel for
Restricted Stockholder.
 
“Shares” means all issued and outstanding shares of Common Stock that Restricted
Stockholder or any of its Affiliates or Associates are collectively deemed to
Beneficially Own (as defined in the NOL Plan).  In the event of any change in
the number of issued and outstanding shares of Common Stock by reason of any
stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into Shares), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of the
Company, the term “Shares” shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any shares of capital
stock into which or for which any or all of the Shares may be changed or
exchanged.


 
-8-

--------------------------------------------------------------------------------

 
 
“Stock Restrictions” means the securities Laws restrictions, and the transfer
restrictions and obligations, voting proxy, right of first refusal and
repurchase option under Articles V, VI and VII.
 
“Stock Restrictions Period” means the period commencing on the Effective Date
and ending on the second anniversary of the Effective Date.
 
“Subsidiary” of any Person shall mean any corporation or other entity of which a
majority of the voting power of the voting equity securities or equity interest
is owned, directly or indirectly, by such Person.


“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, occupation, sales, use, excise,
severance, stamp, occupancy, premium, windfall profits, environmental (including
Taxes under Section 59A of the Code), customs duties, capital stock, franchise,
profits, net proceeds, transfer, withholding, social security or similar,
unemployment, disability, greenmail, real and personal property (tangible and
intangible), production, escheat, registration, value added, alternative or
add-on minimum, estimated or other similar taxes, or other tax, charge, fee,
levy, deficiency or other assessment of whatever kind or nature, imposed by any
Tax Authority, together with any interest, penalties or additions to tax
relating thereto, and including an obligation to indemnify or assume or
otherwise succeed to or otherwise be liable for the tax liability of any other
Person (including any Predecessor) as a transferee or successor or otherwise.


“Tax Authority” means any branch, office, department, agency, instrumentality,
court, tribunal, officer, employee, designee, representative, or other Person
that is acting for, on behalf or as a part of any Governmental Authority that is
engaged in or has any power, duty, responsibility or obligation relating to the
legislation, promulgation, interpretation, enforcement, regulation, monitoring,
supervision or collection of or any other activity relating to any Tax or Tax
Return.


“Tax Return” means any return, election, declaration, report, schedule,
information return, document, information, opinion, statement, or any attachment
or amendment to any of the  foregoing (including any consolidated, combined or
unitary return) submitted or required to be submitted to any Tax Authority and
any claims for refund of Taxes paid.


“Transfer” means (i) to sell, assign, lend; offer; pledge; contract to sell;
sell any option or contract to purchase; purchase any option or contract to
sell; grant any option, right, or warrant to purchase; or otherwise transfer or
dispose of, directly or indirectly, any Shares or any securities convertible
into or exercisable or exchangeable (directly or indirectly) for Shares or
(ii) to enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or this clause
(ii) is to be settled by delivery of Shares or other securities, in cash, or
otherwise; or (iii) any Change in Control of Restricted Stockholder.


 
-9-

--------------------------------------------------------------------------------

 
 
“Warrant” means the Warrant to acquire shares of Common Stock issued by Company
to the Derivative Securities Sellers and dated as of September 16, 2010.


“Warrant Exercise Price” means the Four Dollar and Sixty-Five Cents ($4.65)
Warrant Price (as defined in the Warrant).


“Warrant Shares” means the 400,000 shares of Common Stock issued upon the
exercise of the Warrant.

 
Article II
Conversion of Convertible Note and Exercise of Warrant


2.1           Conversion of Convertible Note.


(a)           Restricted Stockholder hereby elects to voluntarily convert the
entire Convertible Note Principal Balance into Common Stock at the Convertible
Note Conversion Price effective as of the Effective Date.  Restricted
Stockholder acknowledges and agrees that (i) the “Conversion Price” has been
properly and accurately adjusted by Company pursuant to Section 8 of the
Convertible Note to reflect the 1-for-5 reverse stock split effected by Company
on July 11, 2012; and (ii) the number of Convertible Note Shares to be issued by
the Company is accurate.
 
(b)           Concurrently with the execution and delivery of this Agreement by
the Parties, Restricted Stockholder has delivered the original Convertible Note
to Company for cancellation.
 
(c)           Concurrently with the execution and delivery of this Agreement by
the Parties, Company has paid to Restricted Stockholder the amount of the
Convertible Note Accrued Interest, together with the fractional share payment
described in Section 6(e) of the Note, by wire transfer to an account designated
by Restricted Stockholder.
 
2.2           Exercise of Warrant.


(a)           Restricted Stockholder hereby exercises the entire Warrant
effective as of the Effective Date.  Restricted Stockholder acknowledges and
agrees that (i) the “Warrant Price” has been properly and accurately adjusted by
Company pursuant to Section 3 of the Warrant to reflect the 1-for-5 reverse
stock split effected by Company on July 11, 2012; and (ii) the number of Warrant
Shares to be issued by Company is accurate.
 
(b)           Concurrently with the execution and delivery of this Agreement by
the Parties, Restricted Stockholder has delivered the original Warrant to
Company for cancellation.
 
(c)           Concurrently with the execution and delivery of this Agreement by
the Parties, Restricted Stockholder has paid to Company the Aggregate Warrant
Exercise Price by wire transfer to an account designated by Company.
 
2.3           Issuance of Initial Restricted Securities. Promptly after the
Effective Date, Company will deliver instructions to the Company’s transfer
agent to issue the Initial Restricted Securities in book entry form to
Restricted Stockholder.
 
 
-10-

--------------------------------------------------------------------------------

 


2.4           Grant of NOL Plan Exemption. Subject to and in reliance upon the
representations, warranties and obligations of Restricted Stockholder under this
Agreement, the Board has granted Restricted Stockholder a NOL Plan Exemption
solely with respect to Restricted Stockholder’s acquisition of the Derivative
Securities and the Initial Restricted Securities. As long as Restricted
Stockholder remains in full compliance with this Agreement, the Company shall
maintain the NOL Plan Exemption in effect with respect to the Initial Restricted
Securities. This NOL Plan Exemption is not applicable to the acquisition of
Beneficial Ownership of any other or additional Shares by Restricted Stockholder
or any of its Affiliates or Associates.
 
2.5           Governmental Filings. Upon request by Company, Restricted
Stockholder and its Affiliates and Associates shall cooperate with Company and
furnish to Company such information regarding Restricted Stockholder and its
Affiliates and Associates, including information regarding the beneficial
ownership of Restricted Stockholder and its Affiliates and Associates.


2.6           Legends. Restricted Securities shall be subject to and bear the
legends set forth below together with (i) any other legends required by the
securities laws of any state or other jurisdiction to the extent such laws are
applicable to the Restricted Securities; and (ii) such other legends and
restrictions as are applicable to the Common Stock generally.
 
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED
UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE
STATE SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION. SHOULD THERE BE
ANY UNCERTAINTY OR DISAGREEMENT BETWEEN THE COMPANY AND THE HOLDER AS TO THE
AVAILABILITY OF SUCH EXEMPTIONS, THEN THE HOLDER SHALL BE REQUIRED TO DELIVER TO
THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES MATTERS, SELECTED BY
THE HOLDER AND REASONABLY SATISFACTORY TO THE COMPANY) IN FORM AND SUBSTANCE
SATISFACTORY TO COMPANY TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER,
ASSIGNMENT, PLEDGE, OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.”


“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A STOCKHOLDER AGREEMENT DATED AS OF
APRIL 27, 2015, AS MAY BE AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE
OBTAINED UPON WRITTEN REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST
IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO
AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF THAT STOCKHOLDER AGREEMENT,
INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND VOTING ARRANGEMENTS, INCLUDING AN
IRREVOCABLE PROXY, SET FORTH THEREIN.”


 
-11-

--------------------------------------------------------------------------------

 
 
2.7           Stop Transfer Instructions. So long as Restricted Securities
remain subject to the Stock Restrictions and other provisions of this Agreement,
Company may maintain appropriate "stop transfer" orders with respect to such
shares represented thereby on its books and records and with its transfer agent.


Article III
Representations and Warranties of Parties


3.1           Representations and Warranties of Restricted Stockholder.
Restricted Stockholder hereby represents and warrants to Company as follows:
 
(a)           Organization and Good Standing.  Restricted Stockholder is a
business company limited by shares, duly formed and organized, validly existing,
and in good standing under the Laws of the British Virgin Islands.
 
(b)           Power and Authorization.  Restricted Stockholder has the requisite
power and lawful authority to enter into and to perform its obligations under
this Agreement and to consummate the transactions contemplated by this
Agreement.  The execution, delivery, and performance by Restricted Stockholder
of this Agreement and the consummation by Restricted Stockholder of the
transactions contemplated by this Agreement have been duly and properly
authorized in accordance with applicable Laws, and no other action, entity or
otherwise, on the part of Restricted Stockholder or any other Person is
necessary to authorize the execution, delivery, and performance by Restricted
Stockholder of this Agreement.
 
(c)           Execution and Performance of Agreement; Validity and Binding
Nature.  This Agreement has been duly executed and delivered by Restricted
Stockholder and constitutes the legal, valid, and binding obligations of
Restricted Stockholder, enforceable against Restricted Stockholder in accordance
with its terms, except (i) to the extent that such enforceability is limited by
(1) bankruptcy, receivership, moratorium, conservatorship, insolvency,
fraudulent conveyance, reorganization Laws or other Laws of general application
affecting the rights of creditors generally, or (2) Laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies; and (ii)  that the indemnification provisions contained in this
Agreement may be limited by applicable federal or state securities laws.
 
(d)           No Conflicts/Consents.  The execution, delivery and performance of
this Agreement by Restricted Stockholder does not and will not (with or without
the passage of time or the giving of notice): (i) violate or conflict with any
provision of Restricted Stockholder’s Governing Documents or any Laws to which
Restricted Stockholder or its business, assets or properties are subject or
bound; (ii) violate or conflict with, result in a breach of any provision of, or
constitute a default, or otherwise cause any loss of any benefit under any
material Contract or other material obligation to which Restricted Stockholder
is a party or by which any of its business, assets or properties are subject or
bound; (iii) result in the termination or cancellation of any material Contract
to which Restricted Stockholder is a party or by which any of its assets or
properties are subject or bound; (iv) give any Governmental Authority or other
Person the right to challenge this Agreement or any aspect of the transactions
contemplated hereby or to exercise any remedy or obtain any relief under any Law
to which Restricted Stockholder, or any of its business, assets or properties
may be subject or bound; (v) require any Governmental Authorization, Consent or
registration, notification, filing and/or declaration with, or requirement of,
any Governmental Authority or other Person; (vi) result in, require, or permit
the creation or imposition of any Encumbrance upon or with respect to any of the
Restricted Securities; or (vii) cause Company or any of its Affiliates to become
subject to, or to become liable for the payment of, any Tax.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(e)           Governing Documents; Directors and Officers; Equity
Ownership.  True and complete copies of the Governing Documents of Restricted
Stockholder in effect as of the Effective Date have been delivered to Company.
The Restricted Stockholder Disclosure Schedule contains an accurate and complete
list of all directors, officers, and managers of Restricted Stockholder. The
beneficial and record owners of all of the issued and outstanding capital stock,
membership interests, ownership interests and other securities of Restricted
Stockholder (including all options, warrants, convertible securities and rights
to acquire any securities of Restricted Stockholder) set forth on the Restricted
Stockholder Disclosure Schedule, and no other Person holds or has any rights to
acquire any securities of Restricted Stockholder.
 
(f)           Actions or Proceedings.  There is no Action or Proceeding pending,
or to the knowledge of Restricted Stockholder, threatened with respect to
Restricted Stockholder’s ownership of the Initial Restricted Securities, nor is
there any judgment, decree, injunction or order of any applicable Governmental
Entity or arbitrator outstanding which would prevent the carrying out by
Restricted Stockholder of its obligations under this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded.
 
(g)           Beneficial Ownership.  Prior to the conversion of the Convertible
Note and exercise of the Warrant pursuant to this Agreement, Restricted
Stockholder Beneficially Owned no shares of Common Stock.  Following such
conversion and exercise, the Initial Restricted Securities will be the only
Shares Beneficially Owned by Restricted Stockholder (together with its
Affiliates and Associates).
 
(h)           Purchase Entirely for Own Account.  The Initial Restricted
Securities are being acquired by Restricted Stockholder for investment for
Restricted Stockholder’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof.  Restricted Stockholder
has no present intention of selling, granting any participation in, or otherwise
distributing the Initial Restricted Securities.  Restricted Stockholder does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Initial Restricted Securities.
 
(i)           Disclosure of Information and Due Diligence.  In addition to
reviewing Company’s public filings under the Exchange Act and Securities Act,
Restricted Stockholder and each Affiliate or Associate thereof has had full
opportunity to discuss the Company’s business, management, financial condition
and results of operation, and affairs with Company’s management, review such
Contracts and other documents as deemed warranted by Restricted Stockholder or
any Affiliate or Associate thereof and to conduct such other due diligence as
Restricted Stockholder or any Affiliate or Associate thereof has deemed
warranted and has acquired sufficient information about Company to reach an
informed and knowledgeable decision to acquire the Derivative Securities and the
Initial Restricted Securities.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(j)           Accredited Investors.  Each owner of any equity in Restricted
Stockholder is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act.
 
(k)           Foreign Investor.  Restricted Stockholder is not a United States
person (as defined by Section 7701(a)(30) of the Code). Restricted Stockholder
has satisfied itself as to the full observance of the Laws of its jurisdiction
in connection with its acquisition of the Derivative Securities and the Initial
Restricted Securities, including (i) the legal requirements within its
jurisdiction for the purchase of the Derivative Securities and the Initial
Restricted Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other Consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Derivative
Securities and the Initial Restricted Securities.  Restricted Stockholder’s
subscription and payment for and continued Beneficial Ownership of the Initial
Restricted Securities will not violate any applicable securities or other laws
of Restricted Stockholder’s jurisdiction.
 
3.2           Representations and Warranties of Company. Company hereby
represents and warrants to Restricted Stockholder as follows:
 
(a)           Organization and Good Standing.  Company is a corporation duly
formed and organized, validly existing, and in good standing under the Laws of
the State of Delaware.
 
(b)           Power and Authorization.  Company has the requisite power and
lawful authority to enter into and to perform its obligations under this
Agreement and to consummate the transactions contemplated by this
Agreement.  The execution, delivery, and performance by Company of this
Agreement and the consummation by Company of the transactions contemplated by
this Agreement have been duly and properly authorized in accordance with
applicable Laws, and no other action, entity or otherwise, on the part of
Company or any other Person is necessary to authorize the execution, delivery,
and performance by Company of this Agreement. This Agreement and the issuance of
the Warrant Shares and the Convertible Note Shares have been approved by all
necessary corporate action of the Company.
 
(c)           Execution and Performance of Agreement; Validity and Binding
Nature.  This Agreement has been duly executed and delivered by Company and
constitutes the legal, valid, and binding obligations of Company, enforceable
against Company in accordance with its terms, except (i) to the extent that such
enforceability is limited by (1) bankruptcy, receivership, moratorium,
conservatorship, insolvency, fraudulent conveyance, reorganization Laws or other
Laws of general application affecting the rights of creditors generally, or (2)
Laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies; and (ii)  that the indemnification provisions
contained in this Agreement may be limited by applicable federal or state
securities laws.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts/Consents.  The execution, delivery and performance of
this Agreement by Company and the issuances of the Warrant Shares upon exercise
of the Warrant and Convertible Note Shares upon conversion of the Convertible
Note do not and will not (with or without the passage of time or the giving of
notice): (i) violate or conflict with any provision of Company’s Governing
Documents or any Laws to which Company or its business, assets or properties are
subject or bound; (ii) violate or conflict with, result in a breach of any
provision of, or constitute a default, or otherwise cause any loss of any
benefit under any material Contract or other obligation to which Company is a
party or by which any of its business, assets or properties are subject or
bound; (iii) result in the termination or cancellation of any material Contract
to which Company is a party or by which any of its assets or properties are
subject or bound; (iv) give any Governmental Authority or other Person the right
to challenge this Agreement or any aspect of the transactions contemplated
hereby or to exercise any remedy or obtain any relief under any Law to which
Company, or any of its business, assets or properties may be subject or bound;
(v) require any Governmental Authorization, Consent or registration,
notification, filing and/or declaration with, or requirement of, any
Governmental Authority or other Person; (vi) result in, require, or permit the
creation or imposition of any Encumbrance upon or with respect to any of the
Restricted Securities; or (vii) cause Company or any of its Affiliates to become
subject to, or to become liable for the payment of, any Tax.
 
(e)           Actions or Proceedings.  There is no Action or Proceeding pending,
or to the knowledge of Company, threatened with respect to Restricted
Stockholder's ownership of the Initial Restricted Securities, nor is there any
judgment, decree, injunction or order of any applicable Governmental Entity or
arbitrator outstanding which would prevent the carrying out by Company of its
obligations under this Agreement or any of the transactions contemplated hereby,
declare unlawful the transactions contemplated hereby or cause such transactions
to be rescinded.
 
(f)           Valid Issuance of Shares.  The Initial Restricted Securities, when
issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, (i) will be validly issued, fully
paid and nonassessable and free of restrictions on transfer, other than
restrictions on transfer under this Agreement, applicable state and federal
securities laws and Encumbrances created by or imposed by Company and except for
Encumbrances imposed by this Agreement; and (ii) duly listed on The Nasdaq
Capital Market as Common Stock of the Company.  Assuming the accuracy of the
representations of Restricted Stockholder in Section 3.1, and subject to the
filing of a Form D with the SEC with regard to the transactions contemplated by
this Agreement, the Initial Restricted Securities will be issued in compliance
with all applicable federal and state securities laws in all material respects.
 
(g)           SEC Documents.  Company has filed, or furnished, as applicable,
prior to their required filing or furnishing deadline dates, all required
reports, schedules, registration statements and other documents with the SEC
since January 1, 2015 (“Company SEC Documents”).  As of their respective dates
of filing with, or furnishing to, the SEC (or, if amended or superseded by a
filing prior to the date hereof, as of the date of such filing), the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act, Exchange Act, as the case may be, and the rules and regulations
of the SEC thereunder applicable to such Company SEC Documents, and none of the
Company SEC Documents when filed contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
 
-15-

--------------------------------------------------------------------------------

 

Article IV
Registration Rights


Restricted Stockholder is granted the following registration rights after the
third anniversary of the Effective Date with regard to Restricted Securities
held by Restricted Stockholder.


4.1           Demand Registration.


                      (a)           If at any time the Company is eligible to
use a Form S-3 registration statement, the Company receives a request in writing
from Restricted Stockholder that the Company file a Form S-3 registration
statement with respect to outstanding Restricted Securities held by Restricted
Stockholder having an anticipated aggregate offering price, net of Selling
Expenses, of at least five million dollars ($5,000,000.00), then the Company
shall as soon as practicable, and in any event within ninety (90) days after the
date such request is given by the Restricted Stockholder, file a Form S-3
registration statement under the Securities Act covering all Restricted
Securities requested to be included in such registration by Restricted
Stockholder, subject to the limitations of Section 4.1(b), 4.1(c), and
Section 4.3. The Company shall use reasonable best efforts to cause such Form
S-3 registration statement to be declared effective by the SEC as soon as
practicable after filing.


(b)           Notwithstanding the foregoing obligations, if the Company
furnishes to Restricted Stockholder a certificate signed by the Company’s chief
executive officer stating that in the good faith judgment of the Board it would
be materially detrimental to the Company and its stockholders for such
registration statement to either become effective or remain effective for as
long as such registration statement otherwise would be required to remain
effective, because such action would: (i) materially interfere with a
significant acquisition, corporate reorganization, or other similar transaction
involving the Company; (ii) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to defer taking action with respect to such filing, and any time periods with
respect to filing or effectiveness thereof shall be tolled correspondingly, for
a period of not more than ninety (90) days after the request of Restricted
Stockholder is given; provided, however, that the Company may not invoke this
right more than once in any twelve (12) month period; and provided further that
the Company shall not register any securities for its own account or that of any
other stockholder during such ninety (90) day period other than an Excluded
Registration.


 
-16-

--------------------------------------------------------------------------------

 
 
(c)           The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 4.1(a) (i) during the
period that is ninety (90) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected a registration pursuant to Section 4.1(a) within the twelve (12) month
period immediately preceding the date of such request.  A registration shall not
be counted as “effected” for purposes of this Section 4.1(c) until such time as
the applicable registration statement has been declared effective by the SEC,
unless Restricted Stockholder withdraws its request for such registration,
elects not to pay the registration expenses therefor, and forfeits its right to
one demand registration statement pursuant to this Section 4.1 as provided in
Section 4.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Section 4.1(c).


(d)           Restricted Stockholder shall only be entitled to two (2) demand
registrations under this Section 4.1.


           4.2           Company Registration.  If the Company proposes to
register (including, for this purpose, a registration effected by the Company
for stockholders other than Restricted Stockholder) any of its capital stock or
other securities under the Securities Act in connection with the public offering
of such securities solely for cash (other than in an Excluded Registration), the
Company shall, at such time, promptly give each Restricted Stockholder notice of
such registration.  Upon the request in writing of Restricted Stockholder given
within twenty (20) days after such notice is given by the Company, the Company
shall, subject to the provisions of Section 4.3, cause to be registered all of
the Restricted Securities that Restricted Stockholder has requested to be
included in such registration.  The Company shall have the right to terminate or
withdraw any registration initiated by it under this Section 4.2 before the
effective date of such registration, whether or not any Restricted Stockholder
has elected to include Restricted Securities in such registration.  The expenses
(other than Selling Expenses) of such withdrawn registration shall be borne by
the Company in accordance with Section 4.6.


           4.3          Underwriting Requirements.


                      (a)           If, pursuant to Section 4.1, Restricted
Stockholder intends to distribute Restricted Securities covered by its request
by means of an underwriting, Restricted Stockholder shall so advise the Company
as a part of its request made pursuant to Section 4.1.  The underwriter(s) will
be selected by Restricted Stockholder subject to the reasonable approval of
Company.  In such event, the right of Restricted Stockholder to include
Restricted Stockholder’s Restricted Securities in such registration shall be
conditioned upon Restricted Stockholder’s participation in such underwriting and
the inclusion of Restricted Stockholder’s Restricted Securities in the
underwriting to the extent provided herein.  Restricted Stockholder shall
(together with the Company as provided in Section 4.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting.  Notwithstanding any other provision of this Section 4.3, if
the managing underwriter(s) advise(s) Restricted Stockholder in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the number of Restricted Securities that may be included in
the underwriting shall be reduced to the number of Restricted Securities
determined by the managing underwriter(s).


(b)           In connection with any offering involving an underwriting of
shares of the Company’s capital stock pursuant to Section 4.2, the Company shall
not be required to include any of Restricted Stockholder’s Restricted Securities
in such underwriting unless Restricted Stockholder accepts the terms of the
underwriting as agreed upon between the Company and the underwriters, and then
only in such quantity as the underwriters in their sole discretion determine
will not jeopardize the success of the offering by the Company.  If the total
number of securities, including Restricted Securities, requested by stockholders
to be included in such offering exceeds the number of securities to be sold
(other than by the Company) that the underwriters in their reasonable discretion
determine is compatible with the success of the offering, then the Company shall
be required to include in the offering only that number of such securities,
including Restricted Securities, which the underwriters and the Company in their
sole discretion determine will not jeopardize the success of the offering.  If
the managing underwriter(s) determine that less than all of the Restricted
Securities requested to be registered can be included in such offering, then the
Restricted Securities that are included in such offering shall be reduced to the
number determined by the managing underwriter(s). Notwithstanding the foregoing,
in no event shall the number of Restricted Securities included in the offering
be reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering or, subject to Section
4.11, cutback proportionately with Other Registrable Securities (as defined in
Section 4.11) requested to be registered.  For purposes of the provision in this
Section 4.3(b) concerning apportionment, for any selling Restricted Stockholder
that is a partnership, limited liability company, or corporation, the partners,
members, retired partners, retired members, stockholders, and Affiliates of such
Restricted Stockholder, or the estates and Immediate Family Members of any such
partners, retired partners, members, and retired members and any trusts for the
benefit of any of the foregoing Persons, shall be deemed to be a single “selling
Restricted Stockholder,” and any pro rata reduction with respect to such
“selling Restricted Stockholder” shall be based upon the aggregate number of
Restricted Securities owned by all Persons included in such “selling Restricted
Stockholder,” as defined in this sentence.


                      (c)           For purposes of Section 4.1, a registration
shall not be counted as “effected” if, as a result of an exercise of the
underwriter’s cutback provisions in Section 4.3(b), fewer than fifty percent
(50%) of the total number of Restricted Securities that Restricted Stockholder
has requested to be included in such registration statement are actually
included.


           4.4           Obligations of the Company.  Whenever required under
this Article IV to effect the registration of any Restricted Securities, the
Company shall, as expeditiously as reasonably possible:


                      (a)           prepare and file with the SEC a registration
statement with respect to such Restricted Securities and use its commercially
reasonable efforts to cause such registration statement to become effective and,
upon the request of Restricted Stockholder, keep such registration statement
effective for a period of at least one hundred eighty (180) days or, if earlier,
until the distribution contemplated in the registration statement has been
completed; provided, however, that (i) such one hundred eighty (180) day period
shall be extended for a period of time equal to the period Restricted
Stockholder refrains, at the request of an underwriter of securities) of the
Company, from selling any securities included in such registration, and (ii) in
the case of any registration of Restricted Securities on Form S-3 that are
intended to be offered on a continuous or delayed basis, subject to compliance
with applicable SEC rules, such one hundred eighty (180) day period shall be
extended, if necessary, to keep the registration statement effective until all
such Restricted Securities are sold;


 
-17-

--------------------------------------------------------------------------------

 
 
(b)           prepare and file with the SEC such amendments and supplements to
such registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;


(c)           furnish to Restricted Stockholder such numbers of copies of a
prospectus, including a preliminary prospectus, as required by the Securities
Act, and such other documents as the Restricted Stockholder may reasonably
request in order to facilitate the disposition of the Restricted Securities;


(d)           use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue-sky laws of such jurisdictions as shall be reasonably
requested by Restricted Stockholder; provided that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;


(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;


(f)           use its commercially reasonable efforts to cause all such
Restricted Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;


(g)           provide a transfer agent and registrar for all Restricted
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Restricted Securities, in each case not later than the effective date
of such registration;


(h)           promptly make available for inspection by Restricted Stockholder,
any managing underwriter(s) participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by Restricted Stockholder, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent, in each case, as necessary or advisable to
verify the accuracy of the information in such registration statement and to
conduct appropriate due diligence in connection therewith;


 
-18-

--------------------------------------------------------------------------------

 
 
(i)           notify Restricted Stockholder, promptly after the Company receives
notice thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and


(j)           after such registration statement becomes effective, notify
Restricted Stockholder of any request by the SEC that the Company amend or
supplement such registration statement or prospectus.


       4.5           Furnish Information.  It shall be a condition precedent to
the obligations of Company to take any action pursuant to this Article IV with
respect to the Restricted Securities of Restricted Stockholder that Restricted
Stockholder shall furnish to the Company such information regarding itself, the
Restricted Securities held by it, and the intended method of disposition of such
securities as is reasonably required to effect the registration of Restricted
Stockholder’s Restricted Securities.
 
4.6           Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, including without
limitation, those expenses for filings, or qualifications pursuant to Article
IV, including all registration, filing, and qualification fees; printers’ and
accounting fees; fees and expenses of compliance with securities laws or blue
sky laws; and fees and disbursements of counsel for Company shall be borne and
paid by Company; provided, however, that Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to Section 4.1 if
the registration request is subsequently withdrawn at the request of Restricted
Stockholder (in which case Restricted Stockholder shall bear such expenses),
unless Restricted Stockholder agrees to forfeit its right to one (1)
registration pursuant to Section 4.1, as the case may be; provided further that
if, at the time of such withdrawal, Restricted Stockholder has learned of a
material adverse change in the condition, business, or prospects of Company from
that known to Restricted Stockholders at the time of its request and has
withdrawn the request with reasonable promptness after learning of such
information, then Restricted Stockholder shall not be required to pay any of
such expenses and shall not forfeit its right to one (1) registration pursuant
to Section 4.1.  All Selling Expenses relating to Restricted Securities
registered pursuant to this Article IV shall be borne and paid by Restricted
Stockholder.


           4.7           Delay of Registration.  Restricted Stockholder shall
not have any right to obtain or seek an injunction restraining or otherwise
delaying any registration pursuant to this Agreement as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Article IV.


           4.8           Indemnification.  If any Restricted Securities are
included in a registration statement under this Article IV:

 
-19-

--------------------------------------------------------------------------------

 
        
(a)           To the maximum extent permitted by applicable Law, Company will
indemnify and hold harmless Restricted Stockholder, and the Affiliates,
Associates, partners, members, officers, directors, and stockholders of
Restricted Stockholder; legal counsel and accountants for Restricted
Stockholder; any underwriter (as defined in the Securities Act) for Restricted
Stockholder; and each Person, if any, who controls Restricted Stockholder or
underwriter within the meaning of the Securities Act or the Exchange Act,
against any Damages, and Company will pay to each such Restricted Stockholder,
underwriter, controlling Person, or other aforementioned Person any legal or
other expenses reasonably incurred thereby in connection with investigating or
defending any Action or Proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 4.8(a) shall not apply to amounts paid in settlement of any such
Action or Proceeding if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable for any Damages to the extent that they arise out of or are based upon
actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of any such Restricted Stockholder,
underwriter, controlling Person, or other aforementioned Person expressly for
use in connection with such registration.


(b)           To the extent permitted by applicable Law, Restricted Stockholder
will indemnify and hold harmless Company, and each of its directors, each of its
officers who has signed the registration statement, each Person (if any), who
controls Company within the meaning of the Securities Act, legal counsel and
accountants for Company, any underwriter (as defined in the Securities Act), any
other Person selling securities in such registration statement, and any
controlling Person of any such underwriter or other selling Person, against any
Damages, in each case only to the extent that such Damages arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of Restricted Stockholder
expressly for use in connection with such registration; and Restricted
Stockholder will pay to Company and each other aforementioned Person any legal
or other expenses reasonably incurred thereby in connection with investigating
or defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 4.8(b) shall not apply to amounts paid in settlement of any such
claim or proceeding if such settlement is effected without the consent of
Restricted Stockholder, which consent shall not be unreasonably withheld; and
provided further that in no event shall any indemnity under this Section 4.8(b)
exceed the proceeds from the offering received by Restricted Stockholder (net of
any Selling Expenses paid by Restricted Stockholder), except in the case of
fraud or willful misconduct by Restricted Stockholder.


(c)           Promptly after receipt by an indemnified party under this
Section 4.8 of notice of the commencement of any Action or Proceeding (including
any governmental Action or Proceeding) for which a party may be entitled to
indemnification hereunder, such indemnified party will, if a claim in respect
thereof is to be made against any indemnifying party under this Section 4.8,
give the indemnifying party notice of the commencement thereof.  The
indemnifying party shall have the right to participate in such Action or
Proceeding and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one (1) separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  Failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the indemnified party under this Section 4.8, to the
extent that such failure does not materially prejudice the indemnifying party’s
ability to defend such action.


 
-20-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything else herein to the contrary, the
foregoing indemnity agreements of Company and Restricted Stockholder are subject
to the condition that, insofar as they relate to any Damages arising from any
untrue statement or alleged untrue statement of a material fact contained in, or
omission or alleged omission of a material fact from, a preliminary prospectus
(or necessary to make the statements therein not misleading) that has been
corrected in the form of prospectus included in the registration statement at
the time it becomes effective, or any amendment or supplement thereto filed with
the SEC pursuant to Rule 424(b) under the Securities Act (“Final Prospectus”),
such indemnity agreement shall not inure to the benefit of any Person if a copy
of the Final Prospectus was furnished to the indemnified party and such
indemnified party failed to deliver, at or before the confirmation of the sale
of the shares registered in such offering, a copy of the Final Prospectus to the
Person asserting the loss, liability, claim, or damage in any case in which such
delivery was required by the Securities Act.
 
(e)           To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this Section 4.8 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this Section 4.8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any party hereto for
which indemnification is provided under this Section 4.8, then, and in each such
case, such parties will contribute to the aggregate losses, claims, damages,
liabilities, or expenses to which they may be subject (after contribution from
others) in such proportion as is appropriate to reflect the relative fault of
each of the indemnifying party and the indemnified party in connection with the
statements, omissions, or other actions that resulted in such loss, claim,
damage, liability, or expense, as well as to reflect any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or allegedly untrue statement of a material fact, or the
omission or alleged omission of a material fact, relates to information supplied
by the indemnifying party or by the indemnified party and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case, (x)
Restricted Stockholder will not be required to contribute any amount in excess
of the public offering price of all Restricted Securities offered and sold by
Restricted Stockholder pursuant to such registration statement except in the
case of willful misconduct or fraud, and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation; and provided further that in no event shall
Restricted Stockholder’s liability pursuant to this Section 4.8(e), when
combined with the amounts paid or payable by Restricted Stockholder pursuant to
Section 4.8(b), exceed the proceeds from the offering received by Restricted
Stockholder (net of any Selling Expenses paid by Restricted Stockholder), except
in the case of willful misconduct or fraud by Restricted Stockholder.


 
-21-

--------------------------------------------------------------------------------

 
 
(f)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.


(g)           Unless otherwise superseded by an underwriting agreement entered
into in connection with the underwritten public offering, the obligations of
Company and Restricted Stockholder under this Section 4.8 shall survive the
completion of any offering of Restricted Securities in a registration under this
Article IV, and otherwise shall survive the termination of this Agreement.


4.9           Reports Under Exchange Act.  With a view to making available to
the Restricted Stockholder the benefits of SEC Rule 144 and any other rule or
regulation of the SEC that may at any time permit Restricted Stockholder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company shall:


                    (a)           make and keep available adequate current
public information, as those terms are understood and defined in SEC Rule 144;


(b)           use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and


(c)           furnish to Restricted Stockholder, so long as Restricted
Stockholder owns any Restricted Securities, forthwith upon request (i) to the
extent accurate, a written statement by the Company that it has complied with
the reporting requirements of SEC Rule 144, the Securities Act, and the Exchange
Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3 (at any time after Company so qualifies); (ii) a copy of
the most recent annual or quarterly report of Company and such other reports and
documents so filed by Company; and (iii) such other information as may be
reasonably requested in availing Restricted Stockholder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
Company so qualifies to use such form).
 
4.10           “Market Stand-off” Agreement.  Restricted Stockholder hereby
agrees that it will not, without the prior written consent of the managing
underwriter(s), during the period commencing on the date of the final prospectus
relating to a registration of equity securities of Company under the Securities
Act and ending on the date specified by Company and the managing underwriter(s)
(such period not to exceed (x) one hundred eighty (180) days, which period may
be extended upon the request of the managing underwriter(s) for an additional
period of up to fifteen (15) days if Company issues or proposes to issue an
earnings or other public release within fifteen (15) days of the expiration of
the 180-day lockup period), Transfer any Shares held immediately before the
effective date of the registration statement for such offering.  The foregoing
provisions of this Section 4.10 shall not apply to the sale of any securities to
an underwriter pursuant to an underwriting agreement.  The underwriters in
connection with such registration are intended third-party beneficiaries of this
Section 4.10 and shall have the right, power, and authority to enforce the
provisions hereof as though they were a party hereto.  Restricted Stockholder
further agrees to execute such agreements as may be reasonably requested by the
underwriters in connection with such registration that are consistent with this
Section 4.10 or that are necessary to give further effect thereto.



 
-22-

--------------------------------------------------------------------------------

 

           4.11           Addition of Other Registrable Securities.
Notwithstanding any other provision of this Article IV, in the event Company
grants to any third parties any rights to register their securities under the
Securities Act (“Other Registrable Securities”), such rights may be granted by
Company on a pari passu basis with the rights granted to Restricted Stockholder
under this Agreement. Any such Other Registrable Securities may be included in
any registration statement in which Restricted Securities are included on the
same terms and conditions as set forth in this Article IV as if the Other
Registrable Securities were Restricted Securities and the holders of the
Restricted Securities were Restricted Stockholders, subject to customary
provisions for pro rata participation, allocations and cutbacks of securities
included any such registrations. Upon request by Company, the Parties shall
amend this Article IV to provide for such combined participation by holders of
Other Registrable Securities or terminate the provisions of this Article IV and
enter into a separate agreement providing for such combined participation.
 
4.12           Termination of Registration Rights.  Restricted Stockholder shall
not be entitled to exercise any right provided for in this Article IV after the
earlier of (i) the fifth (5th) anniversary of the Effective Date; and (ii) such
time as all Restricted Securities held by Restricted Stockholder, together with
its Affiliates, may be sold in a three (3)-month period without registration
pursuant to SEC Rule 144, subject to the volume limitations contained in such
rule.The registration rights granted to Restricted Stockholder under this
Article IV are personal to Restricted Stockholder and may not be transferred or
assigned to any subsequent holder of Restricted Securities, except that a
permitted transferee of Restricted Shares that becomes a party to this Agreement
as an additional Restricted Stockholder in accordance with Section 5.6 will be
entitled to the registration rights under this Article IV with all other
Restricted Stockholders (and other third parties holding registration rights as
provided in Section 4.11), subject to customary provisions for pro rata
participation, allocations and cutbacks of securities included any such
registrations.  Restricted Stockholder acknowledges that any request for
registration under the Securities Act pursuant to this Agreement shall give rise
to the right of first refusal set forth in Section 5.3, to the extent such right
has not been previously terminated.
 
 
-23-

--------------------------------------------------------------------------------

 


Article V
Transfer Restrictions


5.1           Restriction Under Securities Laws.


(a)           Restricted Stockholder understands that Restricted Securities have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Restricted Stockholder’s representations and warranties made
in this Agreement.  Restricted Stockholder understands that the Restricted
Securities are “restricted securities” under applicable U.S. federal and state
securities Laws and that, pursuant to these Laws, Restricted Stockholder must
hold the Restricted Securities indefinitely unless they are registered with the
SEC and qualified by state authorities or an exemption from such registration
and qualification requirements is available.  Restricted Stockholder
acknowledges that Company has no obligation to register or qualify the
Restricted Securities for resale except as set forth in this
Agreement.  Restricted Stockholder further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Restricted Securities, and on requirements relating
to Company which are outside of Restricted Stockholder’s or Company’s control,
and which Company is under no obligation and may not be able to satisfy.


(b)           Before any proposed Transfer of any Restricted Securities to a
permitted purchaser, pledgee, assignee or transferee, unless there is in effect
a registration statement under the Securities Act covering the proposed
transaction, Restricted Stockholder shall give notice to Company of Restricted
Stockholder’s intention to effect such Transfer.  Each such notice shall
describe the manner and circumstances of the proposed sale, pledge, or transfer
in sufficient detail. If at the time of the proposed Transfer of Restricted
Securities no registration statement is in effect with respect to such shares
under applicable provisions of the Securities Act and other applicable
securities laws, Restricted Stockholder hereby agrees that it will not Transfer
all or any part of the Restricted Securities unless there shall be available
exemptions from such registration requirements. Should there be any uncertainty
or disagreement between Company and Restricted Stockholder as to the
availability of such exemptions, then Restricted Stockholder shall be required
to deliver to Company an opinion of counsel (skilled in securities matters,
selected by Restricted Stockholder and reasonably satisfactory to Company) in
form and substance satisfactory to Company to the effect that such Transfer is
in compliance with an available exemption under the Securities Act and other
applicable securities laws.


(c)           In addition to the other restrictions set forth in this Article V,
Restricted Securities may only be Transferred in compliance with the Company’s
securities trading policies generally applicable to officers, directors or
employees of the Company as long as any manager, officer, director or
controlling Person of Restricted Stockholder is subject to such securities
trading policy.
 
 
-24-

--------------------------------------------------------------------------------

 

(d)           Restricted Stockholder acknowledges that the United States
securities Laws prohibit any person or entity from: (i) purchasing or selling a
security, in breach of a fiduciary duty or other relationship of trust and
confidence, while in possession of material, nonpublic information about the
security, or  (ii) tipping material nonpublic information in breach of such a
fiduciary duty or other relationship.   In addition, Restricted Stockholder
acknowledges that Restricted Stockholder and any Affiliates of Restricted
Stockholder will be deemed “affiliates” of Company under applicable securities
Laws, and as such, Restricted Stockholder will be subject to additional
restrictions on Transfers under applicable securities Laws by reason of
Restricted Stockholder’s status as an “affiliate” of the Company, which, among
other things, may result in Restricted Stockholder being deemed to be an
underwriter or in possession of material, non-public information of Company.
Restricted Stockholder agrees that it will not: (i)  purchase or sell any
security of Company while in possession of, or on the basis of, material,
nonpublic information about those securities or Company (other than in
connection with any purchase of Company securities direct from the Company with
the consent of the Company), or (ii) tip material nonpublic information about
the Company’s securities or Company in violation of the United States securities
Laws.   Restricted Stockholder further agrees to comply with all applicable
securities Laws in connection with any Transfers of Restricted Securities that
are otherwise permitted under this Article V.


5.2           No Transfers During Stock Restrictions Period.


(a)           Restricted Stockholder shall not, without the prior written
consent of the Company, Transfer any Restricted Securities to any Person during
the Stock Restrictions Period.


(b)           The restriction on Transfers set forth in Section 5.2(a) shall
terminate upon the expiration of the Stock Restrictions Period.


 
-25-

--------------------------------------------------------------------------------

 
 
5.3           Right of First Refusal.
 
(a)           Prior to any intended Transfer of any Restricted Securities that
is otherwise permitted by the provisions of this Article V, Restricted
Stockholder shall first give written notice (“Offer Notice”) to Company
specifying (i) Restricted Stockholder’s bona fide intention to sell or otherwise
transfer such Restricted Securities, (ii) the name and address of the proposed
purchaser(s) or transferee(s) and their beneficial owners (if different from the
proposed purchaser(s) or transferee(s), (iii) the number of Restricted
Securities the Restricted Stockholder proposes to sell (“Offered Securities”),
(iv) the price for which Restricted Stockholder proposes to sell the Offered
Securities, and (v) all other material terms and conditions of the proposed sale
or other transfer. Notwithstanding the foregoing, if Restricted Stockholder
proposes to Transfer Restricted Shares pursuant to a Proposed Public Transfer,
the name, address and price of the Offered Securities may not be applicable or
available. In case of a Proposed Public Transfer under Rule 144, the Offer
Notice shall include only the information specified in items (i), (iii) and (v)
above, and in the case of a demand pursuant to Section 4.1 or request for
registration pursuant to Section 4.2 Restricted Stockholder’s demand or request
will constitute its Offer Notice.  In the case of any Proposed Public Transfer,
the purchase price for purposes of this Section 5.3 will be the volume-weighted
average closing price of the Common Stock over the thirty 30 days preceding
Restricted Stockholder’s delivery of the Offer Notice.


(b)           Within the applicable Reply Period after receipt of the Offer
Notice, Company or its nominee(s) may elect to purchase all (but not less than
all) of the Offered Securities at the price and on the terms and conditions set
forth in the Offer Notice by delivery of written notice (“Acceptance Notice”) to
Restricted Stockholder.  Within fifteen (15) days after delivery of the
Acceptance Notice to Restricted Stockholder, Company and/or its nominee(s) shall
deliver a check or wire transfer (or, at the discretion of Company, such other
form of consideration set forth in the Offer Notice) in the amount of the
purchase price of the Offered Securities to be purchased pursuant to this
Section 5.3, against delivery by Restricted Stockholder of a certificate or
certificates representing the Offered Securities (or book-entry account transfer
instructions) to be purchased, duly endorsed for transfer to Company or such
nominee(s), as the case may be.  If Company and/or its nominee(s) do not elect
to purchase the Offered Securities, Restricted Stockholder shall be entitled to
sell the Offered Securities to the purchaser(s) named in the Offer Notice or in
accordance with the Proposed Public Transfer at the price specified in the Offer
Notice or at a higher price and substantially on the same terms and conditions
set forth in the Offer Notice, provided, however, that a private sale or a
Proposed Public Transfer under Rule 144 must be consummated within sixty (60)
days from the date of the earlier of (i) expiration of the applicable Reply
Period for the Offer Notice and (ii) if applicable, the Company’s election not
to exercise its right of first refusal, and any proposed sale after such sixty
(60) day period may be made only by again complying with the procedures set
forth in this Section 5.3; and provided further, that a Proposed Public Transfer
under Section 4.1 or 4.2 herein shall be conducted in accordance with the terms
described in Article IV, and shall not be subject to the above sixty-day
limitation.


(d)           The right of first refusal set forth in this Section 5.3 shall
terminate upon the later of (i) the expiration of the Stock Restrictions Period;
and (ii) such time as Restricted Stockholder and all of its Affiliates and
Associates, individually and as a group, Beneficially Own less than 4.9% of the
Company’s outstanding Common Stock.



 
-26-

--------------------------------------------------------------------------------

 

5.4           Limitation on Number of Transfers of Restricted Securities.
Notwithstanding any other provision of this Agreement, the number of Restricted
Securities that may be resold or otherwise Transferred to the public or through
any public securities trading market at any time may not exceed the volume
limitations contained in SEC Rule 144.  The number of Restricted Securities that
may be sold pursuant to a registered offering under Article IV of this Agreement
shall be determined among the Company, Restricted Stockholder and the applicable
underwriters in accordance with Article IV.


5.5           Restrictions Related to NOL Plan and Section 382 Compliance.
Restricted Stockholder will not Transfer any Beneficial Ownership in any Shares
to any Person who Restricted Stockholder reasonably believes after due inquiry
Beneficially Owns or as a result of such transaction would Beneficially Own 4.9%
or more of the Company’s then outstanding Common Stock; provided, that the
obligation of due inquiry set forth in this Section 5.5 shall not apply to any
Proposed Public Transfer.


5.6           Permitted Transfers. Any permitted successor of Restricted
Stockholder, and any other permitted transferee of Restricted Securities
pursuant to this Article V (other than transferees in Proposed Public
Transfers), as a condition to such Transfer shall execute and become a party to
this Agreement as an additional Restricted Stockholder, execute and deliver an
Irrevocable Proxy with respect to the Restricted Securities Transferred to such
permitted transferee or successor and hold the Restricted Securities subject to
the terms and conditions of this Agreement as if the permitted successor or
other transferee were the Restricted Stockholder; provided, however, that any
Proposed Private Transfer Qualified Transferee shall not be subject to the
Company’s right of repurchase under Article VII nor required to execute the
Irrevocable Proxy under Article VI. Upon request by Company, the parties to this
Agreement shall enter into such amendment or modifications to this Agreement as
the Company may deem necessary to facilitate the inclusion of additional
Restricted Stockholders as parties to this Agreement. No further Transfer of
Restricted Securities may be made without complying with the provisions of this
Agreement.


5.7           Transfers Pursuant to Certain Events.


(a)           Provided that the Company has not elected to exercise its right of
first refusal under Section 5.3 with respect to Restricted Securities proposed
to be Transferred in a Proposed Public Transfer after the Stock Restrictions
Period has ended, the right of first refusal set forth in Section 5.3 shall
terminate, and the provisions of Section 5.6 shall not apply, as to such
Restricted Securities on the date such Restricted Securities are sold pursuant
to such Proposed Public Transfer.


(b)           The restrictions on Transfers contained in this Article V shall
not prohibit any Transfers of Shares by Restricted Stockholder to the acquirer
in connection with any Change in Control of the Company that has been approved
by the Board and such Transfer is made in accordance with the terms and
conditions of the Board-approved transaction agreement that provides for the
Transfer of shares of Common Stock of the Company to the acquirer by all holders
of the Company’s Common Stock on the same basis.


5.8           Termination of Remaining Restrictions.  Any and all remaining
restrictions on Transfers set forth in this Article Vthat have not already
terminated or expired according to any other more specific terms herein shall
terminate on the fifth anniversary of the Effective Date, except that the
provisions of Sections 5.1 and 5.5 shall remain in effect beyond such
termination date for all proposed Transfers.


 
-27-

--------------------------------------------------------------------------------

 
 
Article VI
Voting Proxy


6.1           Irrevocable Proxy.  Concurrently with the execution and delivery
of this Agreement, the Restricted Stockholder has executed and delivered an
Irrevocable Proxy with respect to the Restricted Securities.
 
6.2           Termination of Irrevocable Proxy. The Irrevocable Proxy granted in
Section 6.1 shall terminate upon the later of (i) the expiration of the Stock
Restrictions Period; and (ii) such time as Restricted Stockholder and all of its
Affiliates and Associates, individually and as a group, Beneficially Own less
than 4.9% of the Company’s outstanding Common Stock. In addition, if not sooner
terminated pursuant to the preceding sentence, the irrevocable proxy granted
under Section 6.1 shall terminate (i) as to Restricted Securities proposed to be
Transferred in a Proposed Public Transfer on the date such Restricted Securities
are sold pursuant to such Proposed Public Transfer; (ii) as to Restricted
Securities proposed to be Transferred to a Proposed Private Transfer Qualified
Transferee, on the date such Restricted Securities are transferred to such
Proposed Private Transfer Qualified Transferee; and (iii) as to all Restricted
Securities on the fifth anniversary of the Effective Date.
 
 
-28-

--------------------------------------------------------------------------------

 

Article VII
Repurchase Option


7.1           Right to Repurchase. Effective immediately upon the occurrence of
a Repurchase Option Event, Company shall have the right and option (but not the
obligation) to purchase, all or part, of the Restricted Securities from
Restricted Stockholder (“Repurchase Option”).  The purchase price for the
Restricted Securities to be purchased under the Repurchase Option shall be the
Fair Market Value determined as of the date of the occurrence of the applicable
Repurchase Option Event.


7.2           Exercise of Repurchase Option. For ninety (90) days after the
occurrence of a Repurchase Option Event (“Repurchase Option Exercise Period”),
the Company shall have the right to exercise the Repurchase Option by giving to
Restricted Stockholders written notice of such exercise, specify the number of
Restricted Securities to be repurchased by the Company and the aggregate
purchase price thereof.  Such notice shall be accompanied by the Company’s
payment in immediately available funds.


7.3           Termination of Repurchase Option. The Repurchase Option granted in
this Article VII shall terminate upon the later of (i) the expiration of the
Stock Restrictions Period; and (ii) such time as Restricted Stockholder and all
of its Affiliates and Associates, individually and as a group, Beneficially Own
less than 4.9% of the Company’s outstanding Common Stock. In addition, the
Repurchase Option granted under this Article VII shall terminate (i) as to
Restricted Securities proposed to be Transferred in a Proposed Public Transfer
on the date such Restricted Securities are sold pursuant to such Proposed Public
Transfer; and (ii) as to Restricted Securities proposed to be Transferred to a
Proposed Private Transfer Qualified Transferee, on the date such Restricted
Securities are transferred to such Proposed Private Transfer Qualified
Transferee.


 
-29-

--------------------------------------------------------------------------------

 
 
Article VIII
Standstill


8.1           Agreement to Standstill. Neither Restricted Stockholder nor any of
its Affiliates or Associates will, without the prior written consent of the
Company (i) acquire, offer to acquire, propose (whether publicly or otherwise)
to acquire, announce any intention to effect or cause or participate in or in
any way assist or encourage any other person to effect or seek, offer or propose
(whether publicly or otherwise) to acquire or agree to acquire, directly or
indirectly, by purchase or otherwise, any securities (or beneficial ownership
thereof) or direct or indirect rights to acquire any securities of the Company
or any subsidiary thereof, or of any successor to or person in control of the
Company, or any assets of the Company or any subsidiary or division thereof or
of any such successor or controlling person; (ii) participate in (1) any tender
or exchange offer, merger or other business combination involving the Company or
any of its affiliates; (2) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its affiliates; or (3) any "solicitation" of "proxies" (as such terms are
used in the proxy rules of the Securities and Exchange Commission) or consents
to vote any voting securities of the Company or any of its affiliates; (iii)
form, join or in any way participate in a "group" as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, in connection with any of
the foregoing; (iv) otherwise act, alone or in concert with others, to seek to
control or influence the management, Board or policies of the Company or any of
its affiliates; (v) nominate or seek to nominate any person to the Board or
otherwise act, alone or in concert with others, to seek to control or influence
the management, the Board or policies of the Company; (vi) take any action which
might force the Company to make a public announcement regarding any of the types
of matters set forth in clauses (i)-(v)  above; or (vii) enter into any
discussions or arrangements with any third party with respect to any of the
foregoing.
 
8.2           Expiration of Standstill. The standstill provisions of Section 8.1
shall terminate at such time as Restricted Stockholder and all of its Affiliates
and Associates, individually and as a group, Beneficially Own less than 4.9% of
the Company’s outstanding Common Stock.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Article IX
Non-Competition and Other Restrictions


9.1           Non-Competition. Restricted Stockholder and each Designated
Restricted Stockholder Affiliate covenants and agrees that, without the express
written consent of the Company, it will not, nor will it cause or knowingly
permit any of its Affiliates or Associates to, directly or indirectly engage in,
invest in (either directly or indirectly, whether as an agent, stockholder,
creditor, advisor, consultant or otherwise), operate or acquire any business in
the world that competes with the Company Business. Notwithstanding the
foregoing, Restricted Stockholder, each Designated Restricted Stockholder and
any of their respective Affiliates or Associates may (i) own, directly or
indirectly, solely as an investment, securities of any corporation or other
entity traded on any national securities exchange if neither Restricted
Stockholder, any Designated Restricted Stockholder Affiliate nor any of their
respective Affiliates or Associates do not, directly or indirectly, collectively
own 5% or more of any class of securities of such corporation or other entity;
or (ii) engage in, invest in or acquire any business that competes with the
Company Business where (1) the adverse impact on the Company Business from such
competing business is not material to the Company Business; or (2) the competing
business is not the primary business of the third party company and the
competing business is not the primary purpose for Restricted Stockholder, a
Designated Restricted Stockholder Affiliate or any of their respective
Affiliates or Associates engaging in, investing in or acquiring the third party.
 
9.2           Non-Interference.  Without the prior written consent of Company,
Restricted Stockholder and each Designated Restricted Stockholder Affiliate will
not, and will use commercially reasonable efforts to cause each of their
respective Affiliates and Associates to not, directly or indirectly, cause,
induce, influence, encourage or solicit any material business relationship or
any other customer, vendor or supplier of Company to terminate or modify in any
respect any such relationship with Company.


9.3           Non-Solicitation. Without the prior written consent of Company,
Restricted Stockholder and each Designated Restricted Stockholder Affiliate will
not, and will use commercially reasonable efforts to cause each of their
respective Affiliate and Associate to not, directly or indirectly, solicit for
employment or hire or engage any employee or independent contractor of Company
while such employee or independent contractor is employed or engaged by Company
or any of its Affiliates or any employee or independent contractor who was
employed or engaged by Company or any of its Affiliates within six (6) months
prior to such time, or cause, induce, influence or encourage to terminate,
reduce or modify any employee’s or independent contractor’s relationship with
Company or any of its Affiliates while so employed or engaged.  Notwithstanding
the foregoing, neither Restricted Stockholder, either Designated Restricted
Stockholder Affiliate nor any of their respective Affiliates or Associates shall
be deemed to have violated the covenants in this Section 9.3 (i) by publishing
or running advertisements and general solicitations in or through any print,
broadcast, internet, direct mail or other medium to generally solicit qualified
job applicants to apply for employment opportunities within Restricted
Stockholder, either Designated Restricted Stockholder Affiliate or any of their
respective Affiliates or Associates and not specifically directed to any
employee or independent contractor of Company or any of its Affiliates, (ii)
hiring or engaging any employee or independent contractor of Company or any of
its Affiliates who is terminated by Company or its Affiliates, provided that no
breach of the foregoing provisions of this Section 9.3 has occurred with respect
to such employee or independent contractor.


9.4           Restrictions Reasonable. The Parties acknowledge that the
restrictions contained in this Article IX are reasonable and necessary to
protect the legitimate interests of Company and constitute a material inducement
to Company to enter into this Agreement and consummate the transactions
contemplated by this Agreement.  In the event that any covenant contained in
this Article IX should ever be adjudicated to exceed the time, geographic,
product or service or other limitations permitted by applicable Law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service or other limitations permitted by
applicable Law.  The covenants contained in this Article IX and each provision
hereof are severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction.


 
-31-

--------------------------------------------------------------------------------

 
 
9.5           Termination of Restrictions. The restrictions set forth in this
Article IX shall terminate two (2) years after the later of (i) the expiration
of the Stock Restrictions Period; (ii) such time as Restricted Stockholder and
all of its Affiliates and Associates, individually and as a group, Beneficially
Own less than 4.9% of the Company’s outstanding Common Stock; and (iii) the date
Restricted Stockholder no longer has a representative sitting on the Board.


9.6           Several Liability. The liability of Restricted Stockholder and
each Designated Restricted Stockholder Affiliate for any breach of the
provisions of this Article IX by one of them, but not the others, shall be
limited solely to the breaching party, and not jointly with the non-breaching
parties.


9.7           Deemed Exclusion of AutoWeb. The Parties acknowledge that
concurrently with the execution and delivery of this Agreement by the Parties,
AutoWeb and Company will enter into a separate noncompetition agreement with
Company containing terms substantially similar to the terms of this Article
IX.  In light of this, notwithstanding the foregoing provisions of this Article
IX, and solely with respect to the provisions of this Article IX, AutoWeb (or
any successor-in-interest thereto) shall not be deemed an Affiliate or Associate
of Restricted Stockholder or of either Designated Restricted Stockholder
Affiliate.
 
Article X
Confidentiality


10.1           Confidentiality Obligations. Unless otherwise agreed to in
writing by Company, Restricted Stockholder agrees (i) to keep all Confidential
Information confidential and not to disclose or reveal any Confidential
Information (or the fact that Confidential Information has been made available
to Restricted Stockholder or its Representatives) to any Person other than the
Restricted Stockholder’s Representatives who are performing services for
Restricted Stockholder directly or indirectly related to the management of
Restricted Stockholder’s investment in Company and who have the need to know the
Confidential Information for such purpose and who are subject to confidentiality
obligations consistent with the obligations set forth in this Article X; and
(ii) not to use Confidential Information for any purpose other than in
connection with the management of its investment in Company and more
specifically not to use Confidential Information to compete with
Company.  Restricted Stockholder acknowledges that it is aware, and that it has
advised or will advise any Person to whom or which Restricted Stockholder
divulges, furnishes or otherwise discloses any of Confidential Information that,
in general, the United States securities laws prohibit any person or entity who
or which possesses material, non-public information regarding a publicly-held
company such as Company from purchasing or selling securities of such company or
from communicating the information to any person or entity. Restricted
Stockholder will be responsible for any breach of the terms of this Article X by
any Restricted Stockholder Representative.


 
-32-

--------------------------------------------------------------------------------

 
 
10.2           Limitation on Confidentiality Obligations. The confidentiality
obligations set forth in Section 10.1 shall not apply to any Confidential
Information that (i) is or becomes generally available to the public other than
as a result of a disclosure by Restricted Stockholder or any of its
Representatives; (ii) was available to Restricted Stockholder on a
nonconfidential basis prior to its disclosure to Restricted Stockholder by
Company; (iii) becomes available to Restricted Stockholder on a nonconfidential
basis from a Person other than Company or its Representatives who is not known
by Restricted Stockholder to be otherwise bound by a confidentiality agreement
with, or other obligation of confidentiality or duty to, Company or any of its
Representatives; or (iv) is independently developed by Restricted Stockholder
without use of the Confidential Information.


10.3           Disclosure Required by Law. In the event Restricted Stockholder
is required by applicable Law or legal process (other than as a result of an
affirmative action taken by Restricted Stockholder or any of its Affiliates,
Associates or Representatives that triggers the disclosure obligation) to
disclose any Confidential Information, Restricted Stockholder will provide
Company with prompt notice of such requirement (to the extent permitted by such
applicable Law or legal process) in order to enable Company to seek an
appropriate protective order or other remedy, to consult with Restricted
Stockholder with respect to Company taking steps to resist or narrow the scope
of such required disclosure, or to waive compliance, in whole or in part, with
the terms of this Article X.  In any event, Restricted Stockholder will use
Restricted Stockholder’s best efforts to ensure that all Confidential
Information that is so disclosed will be accorded confidential treatment.


10.4           Termination of Restrictions. The restrictions set forth in this
Article X shall terminate two (2) years after the later of (i) the expiration of
the Stock Restrictions Period; and (ii) such time as Restricted Stockholder and
all of its Affiliates and Associates, individually and as a group, Beneficially
Own less than 4.9% of the Company’s outstanding Common Stock.
 
Article XI
General Provisions


           11.1           Entire Agreement.  This Agreement (including any
Schedules and Exhibits attached hereto, each of which is incorporated herein by
reference) constitutes and contains the entire agreement and understanding of
the parties with respect to the subject matter hereof and supersede any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties respecting the subject matter hereof.
 
           11.2           Amendments and Waivers.  This Agreement may be
amended, modified, superseded, or cancelled, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties hereto or, in
the case of a waiver, by the party waiving compliance. No delay on the part of
any party in exercising any right, power, or privilege hereunder will operate as
a waiver thereof, nor will any waiver on the part of any party of any right
hereunder, nor any single or partial exercise of any rights hereunder, preclude
any other or further exercise thereof or the exercise of any other right
hereunder.


11.3           Assignment.  Neither party may assign or otherwise transfer or
delegate this Agreement or any of a party’s rights, duties or obligations under
this Agreement to another person or entity without the prior written consent of
the other party.  Notwithstanding the foregoing, this Agreement may be assigned
or transferred by a party to any person or entity that succeeds the party by
operation of law or that controls, is controlled by or is under common control
of the party without the consent of the other party; provided, that in the case
of Restricted Stockholder, Restricted Stockholder has complied with the
restrictions on Transfer set forth in this Agreement that are applicable to any
such Transfer. Nothing herein will prohibit or restrict a Change in Control of
either party or any party controlling, controlled by or under common control
with such party or require the consent of the other party to any assignment or
transfer of this Agreement in connection with any Change in Control; provided,
that in the case of Restricted Stockholder, Restricted Stockholder has complied
with the restrictions on Transfer set forth in this Agreement that are
applicable to any such Transfer. This Agreement will be binding on and inure to
the benefit of each party hereto and to each party's respective permitted
successors and assigns.

 
-33-

--------------------------------------------------------------------------------

 

11.4           Notices.  Any notice required or permitted under this Agreement
will be considered to be effective in the case of (i) certified U.S. mail, when
sent postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the U.S. mail; (ii) by
courier or messenger service, upon receipt by recipient as indicated on the
courier's receipt; or (iii) upon receipt of an Electronic Transmission by the
party that is the intended recipient of the Electronic Transmission. The record
addresses, facsimile numbers of record, and electronic mail addresses of record
for the parties are set forth on the signature page to this Agreement and may be
changed from time to time by notice from the changing party to the other party
pursuant to the provisions of this Section 11.4.


           11.5           Choice of Law.  This Agreement, its construction and
the determination of any rights, duties or remedies of the parties arising out
of or relating to this Agreement will be governed by, enforced under and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws of such state.


           11.6           Dispute Resolution.


(a)           The parties consent to and agree that any dispute or claim arising
hereunder shall be submitted to binding arbitration in New Castle County,
Delaware, and conducted in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) rules of practice then in effect or such other
procedures as the parties may agree in writing, and the parties expressly waive
any right they may otherwise have to cause any such action or preceding to be
brought or tried elsewhere. The parties hereunder further agree that (i) any
request for arbitration shall be made in writing and must be made within a
reasonable time after the claim, dispute or other matter in question has arisen;
provided however, that in no event shall the demand for arbitration be made
after the date that institution of legal or equitable proceedings based on such
claim, dispute, or other matter would be barred by the applicable statute(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
an attorney at law with at least ten (10) years experience in corporate
law  matters; (iii) costs and fees of the arbitrator shall be borne by  both
parties equally, unless the arbitrator or arbitrators determine otherwise; (iv)
depositions may be taken and other discovery may be obtained during such
arbitration proceedings to the same extent as authorized in civil judicial
proceedings; and (v) the award or decision of the arbitrator, which may include
equitable relief, shall be final and judgment may be entered on such award in
accordance with applicable law in any court having jurisdiction over the matter.


(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


(c)           The parties acknowledge and agree that money damages may not be a
sufficient remedy for a breach of certain provisions of the Agreement, and
accordingly, a non-breaching party may be entitled to specific performance and
injunctive relief as remedies for such violation. Accordingly, notwithstanding
the other provisions of this Section 11.6, the parties agree that a
non-breaching party may seek relief in the federal and state courts of the State
of Delaware located in New Castle County for the purposes of seeking equitable
relief hereunder, and that such remedies shall not be deemed to be exclusive
remedies for a violation of the terms of the Agreement but shall be in addition
to all other remedies available to the non-breaching party at law or in equity.


 
-34-

--------------------------------------------------------------------------------

 
 
(d)           In any action, arbitration, or other proceeding by which one party
either seeks to enforce its rights under the Agreement, or seeks a declaration
of any rights or obligations under the Agreement, the prevailing party will be
entitled to reasonable attorneys' fees, and subject to Section 11.6(a),
reasonable costs and expenses incurred to resolve such dispute and to enforce
any final judgment.


(e)             No remedy conferred on either party by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise.  The election of one or more remedies by a party will
not constitute a waiver of the right to pursue other available remedies.


11.7           Severability.  Each term, covenant, condition, or provision of
this Agreement will be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this Agreement to give as much effect as
possible to the terms and provisions of this Agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.

 
           11.8           Delays or Omissions.  No delay or omission to exercise
any right, power, or remedy accruing to any Party under this Agreement, upon any
breach or default of any other Party under this Agreement, shall impair any such
right, power, or remedy of such nonbreaching or nondefaulting Party, nor shall
it be construed to be a waiver of or acquiescence to any such breach or default,
or to any similar breach or default thereafter occurring, nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  All remedies, whether under this
Agreement or by law or otherwise afforded to any Party, shall be cumulative and
not alternative.


11.9           Further Assurances.  Each party agrees to execute and deliver any
and all further documents, and to perform such other acts, as may be reasonably
necessary or expedient to carry out and make effective this Agreement.


 
-35-

--------------------------------------------------------------------------------

 
 
11.10           Interpretation.  Every provision of this Agreement is the result
of full negotiations between the Parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel.  Each Party hereto further agrees and acknowledges that it
is sophisticated in legal affairs and has reviewed this Agreement in
detail.  Accordingly, no provision of this Agreement shall be construed in favor
of or against any Party hereto by reason of the extent to which any such Party
or its counsel participated in the drafting thereof. Captions and headings of
sections contained in this Agreement are for convenience only and shall not
control the meaning, effect, or construction of this Agreement. Time periods
used in this Agreement shall mean calendar periods (i.e., days, months, and
years) in the State of California, USA unless otherwise expressly indicated. All
references to fees, expenses, costs and payments thereof are U.S. Dollars. The
English language shall apply to any interpretation of this Agreement.


11.11           Counterparts; Facsimile or PDF Signature.  This Agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
Agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.




[Remainder of Page Intentionally Left Blank; Signature Page and Exhibits Follow]

 
-36-

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first written above.
 



  Company
Autobytel Inc.
 
    By:
/s/ Glenn E. Fuller
     
Glenn E. Fuller
     
Executive Vice President, Chief Legal
and Administrative Officer and Secretary
 

 
Notice Information


Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, California 92612-1400
Attention:    Glenn E. Fuller
Executive Vice President, Chief Legal and
Administrative Officer and Secretary
Facsimile: (949) 862-1323
Email: glennf@autobytel.com


with a copy to (which shall not constitute notice):
 



 
Restricted Stockholder
 
Auto Holdings Ltd., a British Virgin Islands business company
 
    By:
/s/ Matias de Tezanos
     
Matías de Tezanos,
     
Co-Managing Director and President
            By: /s/ Jose Vargas       José Vargas,       Co-Managing Director
and Secretary  

                                              
Notice Information


Auto Holdings Ltd.
Diagonal 6, 12-42 zona 10
Edificio Design Center, Torre II, Of. 1103
Guatemala City, Guatemala 01010
Attention: Ana Ayau
Facsimile: +502 2261-8883
Email: ana@peoplefund.com
 
with a copy to (which shall not constitute notice):  doug@tangolaw.com
(Attn:  Douglas Choi, Esq.)
 
 
[SIGNATURE PAGE TO STOCKHOLDER AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

 
 

 
Designated Restricted Stockholder Affiliates
 
 
Galeb3 Inc (FL)
Manatee Ventures Inc. (BVI)
Matías de Tezanos
José Vargas
 
Manatee Ventures Inc., a British Virgin Islands
business company
 
    By: /s/ Matías de Tezanos       Matías de Tezanos, Director                
   
Galeb3 Inc, a Florida corporation
 
    By: /s/ Jose Vargas      
José Vargas, President
            By: /s/ Matias de Tezanos       Matías de Tezanos             By:
/s/ Jose Vargas       José Vargas  

 
Notice Information


c/o Auto Holdings Ltd.
Diagonal 6, 12-42 zona 10
Edificio Design Center, Torre II, Of. 1103
Guatemala City, Guatemala 01010
Attention: Ana Ayau
Facsimile: +502 2261-8883
Email: ana@peoplefund.com


with a copy to (which shall not constitute notice):  doug@tangolaw.com
(Attn:  Douglas Choi, Esq.)
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Irrevocable Proxy


The undersigned stockholder (“Restricted Stockholder”) of Autobytel Inc., a
Delaware corporation (“Company”), hereby irrevocably appoints and constitutes
the Company’s Chief Executive Officer, Chief Financial Officer and Chief Legal
Officer (collectively, the “Proxyholders”), and each of them individually, the
agents, attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to the full extent of the undersigned’s rights
with respect to all Shares (as defined in that certain Stockholder Agreement
dated as of April 27, 2015 by and between Company and Restricted Stockholder
(“Stockholder Agreement”)) beneficially owned by Restricted Stockholder
(including any Shares acquired by Restricted Stockholder on or after the date
hereof and before the date this proxy terminates) to vote the Shares as follows:
 
The Proxyholders named above, or each of them individually, are empowered at any
time before termination of this proxy to exercise all voting rights of the
undersigned at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of stockholders of the Company, and in any
action by written consent of the stockholders of the Company, in accordance with
the recommendations of or instructions provided by the Company’s Board of
Directors.
 
The proxy granted by Restricted Stockholder to the Proxyholders hereby is
granted as of the date of this Irrevocable Proxy in order to secure the
obligations of Restricted Stockholder set forth in Section 6.1 of the
Stockholder Agreement and, as such, is coupled with an interest and is
irrevocable in accordance with subdivision (e) of Section 212 of the Delaware
General Corporation Law.
 
This proxy shall survive the insolvency, incapacity, death, liquidation or
dissolution of the undersigned and shall terminate as provided in Section 6.2 of
the Stockholder Agreement in accordance with its terms.
 
Upon the execution and delivery hereof, all prior proxies given by the
undersigned with respect to the Shares are hereby revoked, and until such time
as this proxy shall be terminated in accordance with its terms, Restricted
Stockholder shall not purport to grant any other proxy or power of attorney with
respect to any Shares, deposit any of Shares into a voting trust or enter into
any agreement, arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any Shares.
 
Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
 
Dated: April 27, 2015
 
Restricted Stockholder
 
Auto Holdings Ltd., a British Virgin Islands business company


By:
_____________________________

 
Matías de Tezanos, Co-Managing

 
  Director and President


 
 

--------------------------------------------------------------------------------

 

Exhibit B


Restricted Stockholder Disclosure Schedule


This Restricted Stockholder Disclosure Schedule is made and delivered pursuant
to Section 3.1(e) of that certain Stockholder Agreement, dated as of April 27,
2015 (the “Agreement”), by and between Autobytel Inc., a Delaware corporation
(“Company”), and Auto Holdings Ltd., a British Virgin Islands business company
(“Restricted Stockholder”).  All capitalized terms used but not defined herein
shall have the meanings given to such terms in the Agreement, unless otherwise
provided herein.  The section numbers below correspond to the section numbers of
the representations and warranties in the Agreement; provided, however, that any
information disclosed in this Restricted Stockholder Disclosure Schedule under
any section number shall be deemed to be disclosed and incorporated into any
other section number under the Agreement where such disclosure would be
reasonably appropriate on the face of the disclosure.
 
Nothing in this Restricted Stockholder Disclosure Schedule is intended to
broaden the scope of any representation or warranty contained in the Agreement
or to create any covenant.  Inclusion of any item in this Restricted Stockholder
Disclosure Schedule shall not constitute, or be deemed to be, an admission to
any third party concerning such item and does not represent a determination that
(a) such item is material or establish a standard of materiality, (b) such item
did not arise in the ordinary course of business or (c) the transactions
contemplated by the Agreement require the consent of third parties.  This
Restricted Stockholder Disclosure Schedule includes brief descriptions or
summaries of certain agreements and instruments, copies of which are available
upon reasonable request.  Such descriptions do not purport to be comprehensive,
and are qualified in their entirety by reference to the text of the documents
described.


Section 3.1(e)


Directors and Officers of Restricted Stockholder:


Directors:
Matías de Tezanos
José Vargas
Peter Klose
Richard Aitkenhead Castillo


Officers:
Matías de Tezanos, Co-Managing Director and President
José Vargas, Co-Managing Director and Secretary


Beneficial and record owners of all of the issued and outstanding capital stock
of Restricted Stockholder:
Common Stock:
PF Auto, Inc. (BVI)                                      510,000 shares


        Preferred Stock:
Ceiba International Corp.                            611,995 shares (Series AA)
PF Auto, Inc.                                                 95,089 shares
(Series AA)
Picua Limited                                                 30,600 shares
(Series AA)
Manatee Ventures Inc.                                13,658 shares (Series AA)
Galeb3 Inc.                                                     13,658 shares
(Series AA)



\